                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                            4:12CR3031

      vs.
                                                            ORDER
DONALD G. ANTHONY,

                    Defendant.

      Based on the information before the court, Defendant has violated the

conditions of his supervised release by continuing to use illegal substances,

failing to appear for drug testing, and failing to schedule mental health

counseling.

      Defendant has now received a dual diagnosis evaluation. After

considering available options to implement the recommendations within that

evaluation, and consistent with the approval of Defendant’s supervising officer,

      IT IS ORDERED:

      1)      Defendant’s unopposed motion, (Filing No. 184), is granted.

      2)    The defendant shall comply with all terms and conditions of
      supervised release which were imposed at sentencing, and the following
      additional conditions:

              a.    When an opening becomes available, Defendant shall reside
              in the Residential Reentry Center, Dismas in Kearney, Nebraska
              (RRC), for a period of up to 180 days in the correctional component,
              to commence at the direction of the probation officer. Defendant
      shall observe the rules of that facility. Defendant may be
      discharged earlier than 180 days by the probation officer if he is
      determined to be in full compliance with the conditions of
      supervision.

      b.    While placed at the RRC, Defendant shall participate in
      mental health treatment, and in intensive outpatient drug and
      alcohol treatment.

      c.     If the defendant is discharged from the RRC for any reason
      whatsoever, or leaves the premises of the facility without
      authorization, the United States Marshal, and/or any law
      enforcement officer is ordered to take the defendant into custody
      and detain the defendant pending a prompt hearing before the
      court.

3)    Defendant shall appear at a revocation hearing to commence
before the Honorable John M. Gerrard, United States District Judge, in
Courtroom 1, United States Courthouse, Lincoln, Nebraska, at 11:00
a.m. on October 12, 2018.

4)    The probation officer assigned to this matter shall assist counsel
with the preparation of the necessary paper work.

5)   This order does not moot the pending petition for an offender under
supervision.

October 3, 2018.                    BY THE COURT:

                                    s/ John M. Gerrard
                                    United States District Judge




                                2
